Title: To George Washington from Lieutenant Colonel John Laurens, 14 February 1780
From: Laurens, John
To: Washington, George


          
            
              Dear General.
              Charles Town [S.C.] 14th Feby 80.
            
            I should have done myself the honor of writing to you earlier, but postponed my intention in hopes of obtaining satisfactory intelligence of the force and designs of the enemy in this quarter—Altho’ my expectations are far from being answered, I must entreat your Excellencys acceptance of what I have been able to collect on those subjects, lest the expected siege prolong my silence beyond the proper bounds. The day before yesterday we had certain intelligence of the arrival of 45 sail at North Edisto—a debarkation immediately commenced on Simmons’s Island—and an advanced corps it is said of five hundred proceeded the following day to Johns Island—The Vigilant and two Galleys are at Port-Royal—Private accounts say that General prevost is left to command at Savanna, that his troops consist of the Hessians and loyalists that were there before, reinforced by a Corps of blacks and a detachment of Savages—It is generally reported that Sir H. Clinton commands the present expedition—It appears to me to be the british policy to transfer the theatre of the War to this vulnerable part of the Continent—and should their Commander in chief be here—I hope you will do him the honor to meet him—The Command of your winter Quarters might very well be left to a Major General—and the appearance of Your Excellency in person would produce such effects, as would decide the American Contest—The Carolinians

as usual have been superior to foresight and precaution—the delay of the enemy produced no other effect than to increase their supineness—and finally to introduce a disbelief of the enemys intentions—but they begin to be roused.
            My Father desires his most respectful compliments to Your Excellency and Mrs Washington—he has been detained here by Mr Durumain’s having taken french leave—this Gentleman who commanded the french frigates in this harbour engaged to accommodate my father with a passage to France—but previously undertook a cruise in company with our American Frigates—as soon however as he had passed the bar he made the best of his way for Europe—A brace of two deckers and a frigate are constantly standing off and on our harbour—but my father is determined at all hazards to prosecute his voyage and fulfil his Engagements to the public.
            I prefer’d a hasty letter to a total silence; Your Excellency will be so indulgent as to excuse me for it—and assure Mrs Washington of my respects. I have the honor to be with the greatest veneration and attachment Your Excellencys faithful Aid.
            
              John Laurens.
            
          
          
            I take the liberty of requesting Your Excellency to present my love to my Colleagues, as time will not permit my writing to any of them.
          
        